     CASE 0:20-cv-01302-WMW-DTS Document 25 Filed 06/04/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                      Court File No. 0:20-cv-01302-WMM-
 Jared Goyette, on behalf of himself and                                            DTS
 other similarly situated individuals,

               Plaintiff,

        v.

 City of Minneapolis; Minneapolis Chief of
 Police Medaria Arradondo, in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official                SUPPLEMENTAL AFFIDAVIT OF
 capacity; Minnesota Department of Public                               SERVICE
 Safety Commissioner John Harrington, in
 his individual and official capacity;
 Minnesota State Patrol Colonel Matthew
 Langer, in his individual and official
 capacity; and John Does 1-2, in their
 individual and official capacities,

               Defendants.


       I, Pari I. McGarraugh, declare under penalty of perjury under the laws of the United

states that the following is true and correct:

       1.     I am one of the attorneys representing Plaintiff Jared Goyette in this matter.

       2.     In accordance with the Minnesota Attorney General’s Office guidance

regarding service during the Governor’s Emergency Declaration as related to COVID-19

(available here: https://www.ag.state.mn.us/Office/OpposingCounsel.asp and confirmed

via email by Solicitor General Liz Kramer), I served Plaintiff’s revised proposed order



                                                 1
     CASE 0:20-cv-01302-WMW-DTS Document 25 Filed 06/04/20 Page 2 of 3



(Dkt. 21, revising Dkt. 14) and Ms. Eckroad’s June 4, 2020 email containing the dial in

instructions for the June 8, 2020 hearing via email to COVID.service@ag.state.mn.us on

June 4, 2020 at 1:10 pm.        This service was effective as to Defendants Minnesota

Department of Public Safety Commissioner John Harrington and Minnesota State Patrol

Colonel Matthew Langer, in both their individual and official capacities (the “State

Defendants”). A true and correct copy of the Minnesota Attorney General’s Office’s

written admission of service is attached as Exhibit 1.

       3.       Heather Robertson, counsel for the City of Minneapolis and Chief Arradondo

in his official capacity, advised that she has been unable to speak with Chief Arradondo

and cannot accept service for him in his personal capacity. We will continue to attempt

personal service on Chief Arradondo.

       4.       We have also continued to attempt personal service on Defendant

Minneapolis Police Lieutenant Robert Kroll. Metro Legal attempted service at Lt. Kroll’s

home today, but no one answered the door. We will continue to attempt personal service

on Lt. Kroll.

       5.       We have also reached out to attorneys who have represented Lt. Kroll and/or

the Federation of Police in the past. Heather Robertson of the Minneapolis City Attorney’s

Office advised that their office is not representing Lt. Kroll and cannot accept service on

his behalf in any capacity. I have also attempted to contact two attorneys in private practice

who have represented Lt. Kroll and/or the Federation of Police in the past and neither

agreed to accept service.



                                              2
      CASE 0:20-cv-01302-WMW-DTS Document 25 Filed 06/04/20 Page 3 of 3




Dated: June 4, 2020                  /s/ Pari I. McGarraugh
                                     Pari I. McGarraugh
70207554 v1




                                      3
